Case 9:17-cv-00163-RC-ZJH Document 14 Filed 07/16/20 Page 1 of 1 PageID #: 53



                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

PATRICK B. THOMAS                               §

VS.                                             §            CIVIL ACTION NO. 9:17cv163

JEREMY W. LARUE                                 §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Patrick B. Thomas, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that a motion to

dismiss filed by plaintiff be granted and this case dismissed without prejudice pursuant to Federal

Rule of Civil Procedure 41(a).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. Plaintiff’s motion to dismiss is GRANTED.

A final judgment shall be entered dismissing this lawsuit.
              So ORDERED and SIGNED, Jul 16, 2020.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge
